Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick D. Kim on 27 April 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 19 has been amended to read as follows:

19.	(Currently Amended)  An information management method applied to a magnetic disk device including a volatile memory, a plurality of disks including a first disk and a second disk, each having a user data region to which user data is written and a system area different from the user data region, a plurality of heads including a first head facing the first disk and a second head, configured to write data to respective disks and read data from the respective disks, a plurality of actuators configured to move respective heads, and a plurality of controllers including a first controller and a second controller, configured to control the disks, the heads, and the actuators, the method comprising:
by the second controller, controlling the second head to record first information related to the first head, in the system area of the second disk.

Drawings
The drawings were received on 10 March 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-15, the prior art of record does not teach nor suggest a “magnetic disk device comprising: a first disk having a first user data region to which user data is written and a first system area different from the first user data region; a second disk having a second user data region to which user data is written and a second system area different from the second user data region; a first head configured to write data to the first disk and read data from the first disk; a second head configured to write data to the second disk and read data from the second disk; a first actuator configured to move the first head; a second actuator configured to move the second head; a first controller configured to control the first disk, the first head, and the first actuator; and a second controller configured to control the second disk, the second head, and the second actuator, wherein the second controller controls the second head to record first information related to the first head and the first disk, in the second system area” (emphasis added).
With respect to claims 16-18, the prior art of record does not teach nor suggest a “magnetic disk device comprising: a volatile memory; a plurality of disks including a first disk and a second disk, each having a user data region to which user data is written and a system area different from the user data region; a plurality of heads including a first head facing the first disk and a second head, configured to write data to respective disks and read data from the respective disks; a plurality of actuators configured to move respective heads; and a plurality of controllers including a first controller and a second controller, configured to control the disks, the heads, and the actuators, wherein the second controller controls the second head to record first information related to the first head, in the system area of the second disk” (emphasis added).
With respect to claims 19-20, the prior art of record does not teach nor suggest an “information management method applied to a magnetic disk device including a volatile memory, a plurality of disks including a first disk and a second disk, each having a user data region to which user data is written and a system area different from the user data region, a plurality of heads including a first head facing the first disk and a second head, configured to write data to respective disks and read data from the respective disks, a plurality of actuators configured to move respective heads, and a plurality of controllers including a first controller and a second controller, configured to control the disks, the heads, and the actuators, the method comprising: by the second controller, controlling the second head to record first information related to the first head, in the system area of the second disk” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688